Exhibit 10.3

UPS RESTORATION SAVINGS PLAN

(Effective January 1, 2017)



--------------------------------------------------------------------------------

INTRODUCTION

Effective January 1, 2017, United Parcel Service of America, Inc. (the
“Company”) established the UPS Restoration Savings Plan (the “Plan”) as a
non-qualified deferred compensation plan established and maintained solely for
the purpose of providing a select group of highly-compensated and management
employees with company contribution credits that they are precluded from
receiving under the UPS 401(k) Savings Plan as a result of limitations imposed
under Internal Revenue Code Section 401(a)(17). The Company hereby amends and
restates the Plan effective January 1, 2017 to reflect certain changes to the
Plan resulting from changes to the UPS 401(k) Savings Plan that as of the
restatement date are intended to take effect on January 1, 2023.

The Company’s Board of Directors has determined that the benefits to be paid
under this Plan constitute reasonable compensation for the services rendered and
to be rendered by eligible employees.

The Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Plan is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). The Plan is intended
to be a “top-hat” plan within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1) and shall be administered and interpreted to the extent possible
in a manner consistent with that intent.

SECTION I

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

1.1 Account. The bookkeeping account maintained under the Plan for each
Participant by the Company to record his Company Contribution Credits plus
earnings and losses thereon. A Participant’s Account may be further subdivided
into a SavingsPLUS Restoration Credit Account, a UPS Retirement Contribution
Restoration Credit Account, a UPS Transition Contribution Restoration Credit
Account and any other sub-accounts as the Committee may determine.

1.2 Beneficiary. The person(s) or entity designated by the Participant to
receive his benefits under the Plan in the event of his death in accordance with
Section 6.1.

1.3 Board. The Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

1.4 Code. Internal Revenue Code of 1986, as amended. A reference to a particular
Code Section shall include a reference to any regulation issued under that
Section.

1.5 Committee. The committee appointed by the Board to be responsible for the
Plan and its administration.

1.6 Company. United Parcel Service of America, Inc.

1.7 Company Contribution Credits. Contribution amounts credited to a
Participant’s Account pursuant to Section 3.1 through 3.3 of the Plan. Company
Contribution Credits may include SavingsPLUS Restoration Credits, UPS Retirement
Contribution Restoration Credits, and/or UPS Transition Contribution Restoration
Credits.

1.8 Compensation. Except as otherwise set forth in this Section 1.8, “Eligible
Compensation,” as defined in the Qualified Plan that is paid to an Eligible
Employee by the Company or an Employer Company during the Plan Year, but only to
the extent such Eligible Compensation exceeds the Code Section 401(a)(17)
limits. For purposes of the UPS Transition Contribution Restoration Credit,
Compensation means “UPS Transition Contribution Eligible Compensation,” as
defined in the Qualified Plan that is paid to an Eligible Employee by the
Company or an Employer Company during the Plan Year, but only to the extent such
UPS Transition Eligible Compensation exceeds the Code Section 401(a)(17) limits.
Notwithstanding the foregoing and as described in Appendix 3.2 and 3.3, for
purposes of a Participant’s UPS Retirement Contribution Restoration Credit or
UPS Transition Contribution Restoration Credit, only Compensation earned or
attributable to a period during which the Participant was employed by an
Employer Company that participates in UPS Retirement Contribution Restoration
Credits or UPS Transition Contribution Restoration Credits (as applicable) shall
be taken into account.

1.9 Disability or Disabled. A medically determinable physical or mental
impairment that can be expected to result in death or to last for a period of
not less than 12 months as a result of which the Participant is receiving income
replacement benefits under a long term disability plan to which an Employer
Company contributes for the Participant. Notwithstanding the foregoing, in no
event shall a Participant be determined to have a Disability unless such
condition would qualify as a “disability” under Section 409A of the Code.

1.10 Employee. A person who is classified as an employee on the payroll of an
Employer Company and who actually receives (or is deemed to receive on account
of eligible leave of absence) United States compensation from employment by an
Employer Company as an employee of that Employer Company.

1.11 Employer Company. The Company, each corporation or entity listed in
Appendix A, and any of the following corporations or entities that adopt the
Plan with the approval of the Board:

 

  (a) any domestic corporation or entity at least 90% of whose voting stock or
voting interests are owned (directly or indirectly) by the Company; and

 

3



--------------------------------------------------------------------------------

  (b) any domestic corporation or entity at least 90% of whose voting stock or
voting interests are owned by any corporation or entity described in (a) above.

1.12 ERISA. The Employee Retirement Income Security Act of 1974, as amended. A
reference to a particular Section of ERISA shall include a reference to any
regulation issued under that Section.

1.13 Executive Employee. A member of a select group of highly-compensated and
management employees designated as such by the Board or Committee.

1.14 Investment Request. A Participant’s instructions, in accordance with
procedures established by the Committee, as to how the Participant’s Account
should be deemed to be invested, subject to approval by the Committee.

1.15 Participant. Any person with an account balance under the Plan shall be a
Participant. Any Executive Employee may become a Participant upon satisfying the
requirements of Section 2.1.

1.16 Plan. The UPS Restoration Savings Plan.

1.17 Plan Year. The calendar year.

1.18 Qualified Plan. The UPS 401(k) Savings Plan, as amended from time to time.

1.19 SavingsPLUS Restoration Credit. The credit described in Section 3.1.

1.20 SavingsPLUS Restoration Credit Account. The portion of the Participant’s
Account containing SavingsPLUS Restoration Credits and any credits for earnings
thereon.

1.21 Separation from Service. A termination of the Participant’s employment with
the Company and each Employer Company that would also constitute a “separation
from service” within the meaning of Code Section 409A(a)(2)(A)(i) and any
regulations or other guidance issued thereunder.

1.22 UPS Retirement Contribution Restoration Credit. The credit described in
Section 3.2.

1.23 UPS Retirement Contribution Restoration Credit Account. The portion of the
Participant’s Account containing UPS Retirement Contribution Restoration Credits
and any credits

1.24 UPS Retirement Contribution Restoration Credit Service. The measure of
service used for calculating a Participant’s UPS Retirement Contribution
Restoration Credit level under Appendix 3.2. UPS Retirement Contribution
Restoration Credit Service is determined as of the last day of the Plan Year. A
Participant shall generally be credited with one year of UPS

 

4



--------------------------------------------------------------------------------

Retirement Contribution Restoration Credit Service for each year of employment
as an Employee with an Employer Company starting as of such Participant’s most
recent date of hire or rehire with an Employer Company. Any periods of service
prior to the Participant’s most recent hire or rehire shall be disregarded in
determining the Participant’s years of UPS Retirement Contribution Restoration
Credit Service.

The Committee may grant additional periods of UPS Retirement Contribution
Restoration Credit Service for service with the Company or with another employer
through Committee resolutions.

1.25 UPS Transition Contribution Restoration Credit. The credit described in
Section 3.3.

1.26 UPS Transition Contribution Restoration Credit Account. The portion of the
Participant’s Account containing UPS Transition Contribution Restoration Credits
and any credits for earnings thereon.

1.27 UPS Transition Contribution Restoration Participant. A Participant who, on
December 31, 2022, (A) was a Participant in the UPS Retirement Plan, (B) was
actively accruing a benefit under a Final Average Compensation Formula (as
defined in the UPS Retirement Plan), (C) was not accruing a Portable Account
Benefit (as defined in the UPS Retirement Plan), (D) was not accruing a benefit
under the RPA-5 non-grandfathered formula (under the UPS Retirement Plan), and
(E) had his or her Final Average Compensation Formula accruals frozen under the
UPS Retirement Plan. A Participant described in the preceding sentence who,
after December 31, 2022, experiences a Separation from Service and is
subsequently rehired shall no longer be a UPS Transition Contribution
Restoration Participant for any period after such Participant’s rehire date.

1.28 Vesting Service. Vesting Service means the number of years of service
determined as of the last day of the Plan Year A Participant shall generally be
credited with a year of Vesting Service for each year of employment as an
Employee with an with the Company or an Employer Company, calculated from the
Participant’s original date of hire. The Committee may grant additional periods
of Vesting Service for service with the Company or with another employer through
Committee resolutions.

SECTION II

ELIGIBILITY/PARTICIPATION

2.1 In General. To be eligible to become a Participant in the Plan, an Employee
must have been hired, rehired, or promoted to Executive Employee status on or
after July 1, 2016, provided however that, for Plan Years beginning on or after
January 1, 2023, an Executive Employee may become a Participant for purposes of
receiving UPS Retirement Contribution Restoration Credits and/or UPS Transition
Contribution Restoration Credits even if such Employee was hired, rehired or
promoted to Executive Employee status prior to July 1, 2016. An Executive
Employee meeting the requirements of the previous sentence shall become a

 

5



--------------------------------------------------------------------------------

Participant in the Plan as of the first day of the Plan Year following the first
year in which such Executive Employee’s Compensation exceeds the dollar limit
specified under Code Section 401(a)(17), as adjusted, provided such Executive
Employee’s participation in the Plan is approved by the Committee. The Committee
shall have sole discretion in determining an Employee’s status as an Executive
Employee, as well as the eligibility of any Employee to participate in this
Plan.

2.2 Subsequent Years. After an Executive Employee satisfies the requirements of
Section 2.1, such Executive Employee shall remain a Participant in the Plan as
long as such Executive Employee remains an Employee, even if the Executive
Employee’s Compensation falls below the dollar limit specified under Code
Section 401(a)(17). A Participant who has separated from service shall remain a
Participant for purposes of his rights to his vested account balance until all
of his Plan benefits have been paid, but shall not be eligible to earn any
additional benefits under the Plan following his Separation from Service or
other termination of employment.

2.3 Change in Status. If a Participant ceases to be an Executive Employee but
continues to be employed by the Company, then Company Contribution Credits on
his behalf under this Plan shall be suspended, but such Participant shall
continue to earn years of Vesting Service and shall remain a Participant under
the Plan for purposes of his rights to his vested account balance.

2.4 Impact of return to Executive Employee status. Notwithstanding any other
provisions of this Plan to the contrary, any Employee who previously had
participated in the Plan as a Participant will again become eligible to earn
benefits under the Plan upon re-promotion or other return to Executive Employee
status and shall be eligible for the Company Contribution Credits described in
Sections 3.1 through 3.3, as appropriate.

SECTION III

RESTORATION BENEFITS

3.1 SavingsPLUS Restoration Credits.

(a) Each active Participant shall be credited for each Plan Year with a
SavingsPLUS Restoration Credit. The amount of the SavingsPLUS Restoration Credit
shall equal a percentage of the Participant’s Compensation for the Plan Year
based on the Employer Company that employs the Participant during each
Accounting Period, as set forth in Appendix 3.1.

(b) SavingsPLUS Restoration Credits shall be allocated to the Participant’s
SavingsPLUS Restoration Credit Account as of the last day of each Accounting
Period (as defined under the Qualified Plan), based on the Participant’s
Compensation and Employer Company as of the last day of such Accounting Period.
In the event that a Participant transfers employment to a different Employer
Company prior to the end of the Accounting Period, the Participant’s SavingsPLUS
Restoration Credit account shall be credited or debited as necessary

 

6



--------------------------------------------------------------------------------

to reflect the SavingsPLUS Restoration Credit rate to which such Participant was
entitled based on the Participant’s Employer Company on the last day of the
applicable Accounting Period. An adjustment under this paragraph shall include a
corresponding adjustment for earnings.

(c) A Participant shall be entitled to SavingsPLUS Restoration Credits as
described above regardless of the level of contributions (if any) that the
Participant makes to the Qualified Plan during the Plan Year.

(d) Vesting. SavingsPLUS Restoration Credits shall be immediately 100% vested.

3.2 UPS Retirement Contribution Restoration Credits.

(a) Active Participants who qualify for UPS Restoration Contribution Restoration
Credits shall receive a Company Contribution Credit allocated to an such
Participant’s UPS Retirement Contribution Restoration Credit Account as soon as
practicable following the last day of the Plan Year (or at such other time as
the Company may determine), as described in this Section 3.2 and Appendix 3.2.

(b) Eligibility for UPS Retirement Contribution Restoration Credits. To be
eligible for a UPS Retirement Contribution Restoration Credit, the Participant
must be actively employed by an Employer Company that participates in UPS
Retirement Contribution Restoration Credits (as specified in Appendix 3.2)
during the Plan Year. In the event that, during a Plan Year (but prior to the
last day of a Plan Year), a Participant has a Separation from Service or is
transferred to an Employer Company that does not participate in UPS Retirement
Contribution Restoration Credits, such Participant shall remain eligible for the
UPS Retirement Contribution Restoration Credit for that Plan Year, but only for
such portion of the Plan Year that the Participant was employed by an Employer
Company that participates in UPS Retirement Contribution Restoration Credits.

(c) The amount of the UPS Retirement Contribution Restoration Credit shall be a
percentage of the Participant’s Compensation for the Plan Year and shall vary
based on factors set forth in Appendix 3.2.

(d) Vesting. UPS Retirement Contribution Restoration Credits shall vest after
the Participant has earned three years of Vesting Service. Upon termination of
employment, a Participant shall forfeit any right to any non-vested portion of
his Account. Notwithstanding the foregoing, the Committee may determine to
accelerate the vesting of any Participant’s Account, subject to such conditions
and limitations as the Committee may see fit to impose.

3.3 UPS Transition Contribution Restoration Credits.

(a) Active Participants who meet the requirements of 3.3(b) below shall receive
a Company Contribution Credit allocated to an such Participant’s UPS Transition
Contribution Restoration Credit Account as soon as practicable following the
last day of the Plan Year (or at such other time as the Company may determine),
as described in this Section 3.3 and Appendix 3.3.

 

7



--------------------------------------------------------------------------------

(b) To be eligible for a UPS Transition Contribution Restoration Credit, the
Participant must be a UPS Transition Contribution Restoration Participant and
must be employed during the Plan Year by an Employer Company by an Employer
Company that participates in UPS Transition Contribution Restoration Credits. In
the event that, during a Plan Year (but prior to the last day of the Plan Year),
a Participant has a Separation from Service or transfers to an Employer Company
that does not participate in UPS Transition Contribution Restoration Credits
only for such portion of the Plan Year that the Participant was employed by an
Employer Company that participates in UPS Transition Contribution Restoration
Credits.

(c) The amount of the UPS Transition Contribution Restoration Credit shall be 5%
of the Participant’s Compensation for each Plan Year starting on or after
January 1, 2023 and prior to January 1, 2028, and 7% of the Participant’s
Compensation for each Plan Year starting on or after January 1, 2028. No UPS
Transition Contribution Restoration Credit shall be made for any Plan Year
starting before January 1, 2023.

(d) Vesting. UPS Transition Contribution Restoration Credits shall be
immediately 100% vested.

3.4 Participant Contributions. A Participant is not required or permitted to
make contributions to the Plan.

3.5 Earnings on Accounts.

(a) The Account of each Participant shall be credited with its allocable share
of deemed investment gains and losses.

(b) The Committee shall retain final authority as to how a Participant’s Account
is to be deemed invested. The SavingsPLUS Restoration Credits shall be deemed
invested in shares of UPS Stock (as such term is defined under the Qualified
Plan). For investments of a Participant’s UPS Retirement Contribution
Restoration Credit Account and UPS Transition Contribution Restoration Credit
Account, a Participant may advise the Committee as to the Participant’s
preferred investment allocation by submitting an Investment Request to the
Committee. An Investment Request may direct the Committee to deem the
Participant’s Account to be invested in and among such deemed investment
vehicles as are made available by the Committee from time to time, which may
mirror one or more of the investment options available to participants in the
Qualified Plan. Notwithstanding the foregoing, in no event shall any portion of
a Participant’s Account be deemed invested in a self-directed brokerage account
or similar feature.

(c) Investment Requests must follow such procedures as may be set forth by the
Committee. In the event that a Participant has not submitted an Investment
Request, the Participant’s Account shall be deemed to be invested in a fund
selected by the Committee. In no event shall a Participant’s investment
instructions under the Qualified Plan affect or be affected by the deemed
investment of the Participant’s Account under this Plan.

 

8



--------------------------------------------------------------------------------

3.6 Benefits to Minors and Incompetents.

(a) If any person entitled to receive payment under the Plan is a minor, the
Company shall pay the amount directly to the minor, to a guardian of the minor,
or to a custodian selected by the Company.

(b) If a person who is entitled to receive payment under the Plan is physically
or mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless a previous claim has been made by a duly qualified committee
or other legal representative), the payment will be made as determined by the
Committee, in its sole discretion.

SECTION IV

PARTICIPANT ACCOUNTS

4.1 Participant Accounts. The Company shall maintain, or cause to be maintained,
records for each Participant showing the amounts credited and debited from time
to time to his Account.

SECTION V

PAYMENT OF BENEFITS

5.1 Commencement of Benefits. A Participant’s Account shall become payable on
the date which is the six-month anniversary of the Participant’s Separation from
Service, or if earlier, six months following the date on which the Participant
dies or becomes Disabled.

5.2 Method of Payment.

(a) Prior to the time a Participant commences participation in the Plan pursuant
to Section 2.1 of the Plan, the Participant may submit an election to receive a
distribution of his Account in the form of cash in one of the following payment
options:

 

  (i) a single lump sum payment; or

 

  (ii) annual installments over a period of exactly 3, 5, 7, or 10 years (as
elected by the Participant). The amount of each installment shall be to equal
the balance of the Participant’s Account immediately prior to the installment
divided by the number of installments remaining to be paid.

 

9



--------------------------------------------------------------------------------

If a Participant does not elect a form of payment or submits an incomplete
election, that Participant’s benefits shall be paid in the form of a lump sum.

(b) If a Participant who has commenced receiving installment payments under
Section 5.2(a) dies, the installment payments shall continue to be made to the
Participant’s Beneficiary as though the Participant had not died. However, if a
Participant dies or becomes Disabled prior to the commencement of benefit
payments, the Participant’s Account shall be paid in a single lump sum within
six months following the earliest to occur of the Participant death or
Disability, with payments being made to the Participant’s Beneficiary if the
Participant has died.

(c) In the event the Participant elects an installment form of payment, the
Participant’s Account balance will remain subject to market risk associated with
the mirrored investment options as described in Section 3.5 during the
installment payment period, and earnings (or losses) shall continue to accrue on
any remaining balance in the Participant’s Account for each year or part thereof
during the installment payment period in the manner provided for in Section 3.5.

5.3 Change in Form of Payment.

(a) A Participant may change the form of payment of his Account at most one
time, as described in this Section 5.3. After a Participant has made an election
to change the form of payment under this 5.3, that Participant shall thereafter
be ineligible to change the form of payment of his or her Account.

(b) A Participant’s election to change the form of payment of his Account must
satisfy each of the following, or else such election shall be null and void:

 

  (i) the election to change the form of payment must be made on a form
acceptable to the Committee;

 

  (ii) the election must be submitted to the Committee not later than the twelve
months prior to the date distribution of the Account would otherwise have
commenced; and

 

  (iii) the election shall delay the commencement of any payments under the Plan
for a period of no fewer than five years from the date such payment would have
otherwise commenced.

(c) An election to change the form of payment of a Participant’s Account under
this Section 5.3 shall become effective no earlier than twelve months after the
date on which it is received by the Committee. In the event a Participant
experiences a Separation from Service during such 12 month period, the election
shall be null and void and the Participant’s Account shall be paid as though no
such election had been made.

 

10



--------------------------------------------------------------------------------

SECTION VI

BENEFICIARY

6.1 Designation of Beneficiary. A Participant may, in the manner determined by
the Committee, designate a Beneficiary and one or more contingent Beneficiaries
to receive any benefits which may be payable under the Plan upon his death. If a
Participant fails to designate a Beneficiary, the Participant’s estate shall
automatically be treated as his or her Beneficiary under this Plan.

6.2 Change to Beneficiary. A Participant may change his Beneficiary at any time
by following procedures set forth by the Committee.

SECTION VII

TAXES

7.1 Withholding Taxes. Benefits paid under the Plan may be subject to federal,
state and local income and payroll taxes. The Participant shall arrange for all
such taxes to be paid in the manner required by law. Where possible, the
Committee may deduct taxes owed from payments from the Plan or from the
Participant’s regular wages. Alternatively, the Participant agrees to remit to
the Company payments to cover taxes upon the Committee’s request. The Committee
reserves the right to offset all unpaid taxes against the interest of a
Participant under the Plan.

7.2 Section 409A Compliance.

(a) This Plan is intended to comply with the provisions of Section 409A of the
Code and any regulations issued thereunder. To the extent feasible, all
definitions, terms, conditions, and rights under this Plan shall be interpreted
or construed in a manner that is consistent with that intent. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payments of
benefits provided for under this Plan shall be revised as necessary for
compliance with Section 409A of the Code.

(b) Notwithstanding the foregoing, the tax treatment of any payment provided
under this Plan is not warranted or guaranteed. Neither the Company, nor the
Committee, nor any Employer Company shall be liable for any taxes, interest,
penalties, or other monetary amounts owed by the Participant or any other
taxpayer as a result of the Plan or the payment or non-payment of any amount
thereunder. By participating in the Plan, the Participant agrees to be

 

11



--------------------------------------------------------------------------------

solely and exclusively liable for any tax consequences (including without
limitation any additional tax based on noncompliance with Section 409A)
associated with any benefit under the Plan. Additionally, nothing in this Plan
shall be interpreted as creating in the Company, the Committee, or any Employer
Company a duty to optimize any tax treatment.

 

12



--------------------------------------------------------------------------------

SECTION VIII

ADMINISTRATION

8.1 Administration. This Plan shall be administered by the Committee, which
shall have complete authority in its sole discretion to make, amend, interpret
and enforce rules and regulations for the administration of this Plan and decide
or resolve in its sole discretion any and all questions which may arise in
connection with this Plan. The Committee may delegate certain of its duties to
one or more employees or to a separate committee appointed by the Committee.

8.2 Employment of Agents. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and may, from time to time, consult with counsel, including
counsel to the Company.

8.3 Decisions. The decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of this Plan and the rules and regulations hereunder shall be
final and conclusive and binding upon all persons having any interest in this
Plan.

8.4 Claims Procedure. Any claim for a benefit under this Plan shall be filed and
resolved in accordance with the claims procedure provided under the UPS 401(k)
Savings Plan, which procedure hereby is incorporated in this Plan by reference,
except that (a) the Committee of this Plan shall be the entity with whom a claim
for review should be filed under this Plan and (b) the Committee has absolute
discretion to resolve any claims under this Plan.

SECTION IX

AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Committee reserves the right, by written
resolution, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan,; provided, however,
that no such action on its part shall adversely affect the rights of a
Participant, or beneficiaries without the consent of such Participant (or
beneficiaries, if the Participant is deceased) with respect to any benefits
accrued under this Plan prior to the date of such amendment, modification or
termination of the Plan if the Participant has at that time a non-forfeitable
right to benefits under of this Plan.

 

13



--------------------------------------------------------------------------------

SECTION X

GENERAL CONDITIONS

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded. The obligations that the
Company incurs under this Plan shall be subject to the claims of the Company’s
other creditors having priority as to the Company’s assets.

The Company may (but is not required to) establish one or more trusts to which
the Company may transfer such assets as the Company determines in its sole
discretion to assist in meeting its obligations under the Plan. If a trust is
established under the Plan, it is intended that the transfer of assets into the
trust will not generate taxable income (for federal income tax purposes) to the
Participants until such assets are actually distributed or otherwise made
available to the Participants. The provisions of the Plan shall govern the
rights of a Participant to receive distributions pursuant to the Plan, and the
provisions of any trust shall govern the rights of the Company, Participants and
the creditors of the Company to the assets transferred to such trust. The
Company’s obligations under the Plan may be satisfied with trust assets
distributed pursuant to the terms of the trust, and any such distribution shall
reduce the Company’s obligations under the Plan.

10.2 Assignment. Except as to withholding of any tax under the laws of the
United States or any state or locality, no benefit payable at any time hereunder
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether currently or thereafter payable hereunder, shall be void.
For clarification and without limitation, this section 10.2 specifically forbids
and makes void any purported assignment of benefits to an alternate payee
through a domestic relations order, regardless of whether such domestic
relations order would be a qualified domestic relations order under
Section 414(p) of the Code or Section 206 of ERISA.

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

10.5 Plan Provisions Govern. The rights under this Plan of a Participant who
leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

 

14



--------------------------------------------------------------------------------

10.6 Governing Law. The law of the State of Georgia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

As evidence of its adoption of the UPS Restoration Savings Plan, the Committee,
as authorized by the Board, has caused this document to be executed by a duly
authorized officer.

 

UNITED PARCEL SERVICE OF AMERICA, INC. By:  

/s/ David Abney

Title:  

Chairman

 

15



--------------------------------------------------------------------------------

APPENDIX A

List of Employer Companies

 

BT Realty Holdings II, Inc.    UPS Capital Corporation, Inc.    UPS Mail
Innovations, Inc. (Formerly UPS Messaging Inc.) iShip, Inc.    UPS Capital
Insurance Agency, Inc. (Formerly Glenlake Insurance Agency, Inc.)    UPS
Procurement Services Corporation United Parcel Service Co.    UPS Customhouse
Brokerage, Inc.    UPS Supply Chain Solutions, Inc. (includes Diversified
Trimodal, Inc. d/b/a Martrac, UPS Supply Chain Management Nevada, Inc., UPS
Supply Chain Management Tristate, Inc., UPS Logistics Group Americas, Inc. which
were all merged through a series of mergers 12/31/02) United Parcel Service of
America, Inc.    UPS General Services Co.    UPS Telecommunications, Inc. (UPS
Teleservices) United Parcel Service, Inc. (Ohio)    UPS Ground Freight d/b/a UPS
Freight (Formerly Overnite Transportation Company)    UPS Worldwide Forwarding,
Inc. UPS Capital Business Credit (Formerly First International Bank)    UPS
International General Services Co.    Worldwide Dedicated Services, Inc. UPS
Capital Business Credit of New Jersey, Inc. (Formerly First International
Capital Corporation of New Jersey)    UPS Latin America, Inc.   

 

16



--------------------------------------------------------------------------------

APPENDIX 3.1 SavingsPLUS Restoration Credit

Effective as of January 1, 2017

SavingsPLUS Restoration Credit Calculation.

For purposes of this Appendix 3.1, the term “Employer Company Group” shall mean
the group of Employer Companies applicable to the Participant as of the last day
of the Accounting Period (as such term is defined under the Qualified Plan) as
set forth below (the “Employer Company Group”). If a Participant has a
Separation from Service or transfers to an Employer Company that does not
participate in UPS Retirement Contribution Restoration Credits, such
Participant’s “Employer Company Group” for that Accounting Period shall be
determined by reference to the participating Employer Company that last employed
such Participant during that Accounting Period. Although SavingsPLUS Restoration
Credits are calculated each Accounting Period, the Company may allocate them to
the accounts of eligible Participants more frequently or less frequently, in the
Company’s sole discretion.

Prior to January 1, 2023. The SavingsPLUS Restoration Credit for a Participant
shall be determined based on the Employer Company Group, and the Participant’s
Compensation, as determined by the tables below:

 

Employer Company Group

  

Amount of SavingsPLUS Restoration Credit

A    3% SavingsPLUS Restoration Contribution of Compensation B    1% SavingsPLUS
Restoration Contribution of Compensation

Employer Company Group A: The following Employer Companies are considered part
of Employer Company Group A for purposes of determining the SavingsPLUS
Restoration Credit noted above:

 

Employer BT Realty Holdings II, Inc. Connectship, Inc i-Parcel LLC iShip, Inc.
Parcel Pro, Inc. (CA, FL, NY) The UPS Store, Inc United Parcel Service Co.
United Parcel Service of America, Inc. United Parcel Service, Inc. (Ohio) UPS
Capital Business Credit (Formerly First International Bank) UPS Capital
Corporation, Inc. UPS Capital Insurance Agency, Inc. (Formerly Glenlake
Insurance Agency, Inc.) UPS Cartage Services, Inc. UPS Customhouse Brokerage,
Inc.

 

17



--------------------------------------------------------------------------------

UPS Expedited Mail Services, Inc. UPS General Services Co. UPS Global
Innovations, Inc. UPS International General Services Co. UPS Latin America, Inc.
UPS Market Driver, Inc. UPS Mail Innovations, Inc. (Formerly UPS Messaging Inc.)
UPS Procurement Services Corporation UPS Supply Chain Solutions General
Services, Inc. UPS Supply Chain Solutions, Inc. (includes Diversified Trimodal,
Inc. d/b/a Martrac, UPS Supply Chain Management Nevada, Inc., UPS Supply Chain
Management Tristate, Inc., UPS Logistics Group Americas, Inc. which were all
merged through a series of mergers 12/31/02) UPS Telecommunications, Inc. (UPS
Teleservices) UPS Trade Management Services, Inc. UPS Worldwide Forwarding, Inc.

Employer Company Group B: The following Employer Companies are considered part
of Employer Company Group B for purposes of determining the SavingsPLUS
Restoration Credit noted above:

 

Employer UPS Ground Freight

On and after January 1, 2023. Unless otherwise specified below, the SavingsPLUS
Restoration Credit for a Participant shall be the amount set forth in the table
below:

 

Amount of SavingsPLUS Restoration Credit

3% SavingsPLUS Restoration Contribution of Compensation

Notwithstanding the foregoing, the Participants employed by the following
Employer Companies on the last day of an Accounting Period shall receive the
SavingsPLUS Restoration Credit levels set forth below for such Accounting
Period:

 

  •   Marken Ltd.

 

Amount of SavingsPLUS Restoration Credit NONE

 

18



--------------------------------------------------------------------------------

APPENDIX 3.2 UPS Retirement Contribution Restoration Credits

Effective as of January 1, 2017

For purposes of this Appendix 3.2, the term “Employer Company Group” shall mean
the group of Employer Companies applicable to the Participant as of the last day
of the Plan Year as set forth below (the “Employer Company Group”). For Plan
Years beginning on or after January 1, 2018, if a Participant has a Separation
from Service or transfers to an Employer Company that does not participate in
UPS Retirement Contribution Restoration Credits, such Participant’s “Employer
Company Group” shall be determined by reference to the participating Employer
Company that last employed such Participant during the Plan Year.

The UPS Retirement Contribution Restoration Credit is determined by the Employer
Company Group for which the Participant is employed on the last day of the Plan
Year (or otherwise as described in the previous paragraph) and the Participant’s
number of years of UPS Retirement Contribution Restoration Credit Service,
subject to the eligibility requirements of Section 3.2 of the Plan.

UPS Retirement Contribution Restoration Credits prior to January 1, 2023

 

Employer

Company Group

  

0-4 Years of UPS
Retirement Contribution
Restoration Credit Service

  

5-9 Years of UPS
Retirement Contribution
Restoration Credit Service

  

10-14 Years of UPS
Retirement Contribution
Restoration Credit Service

  

15 + Years of UPS
Retirement Contribution
Restoration Credit Service

A    5% of Compensation    6% of Compensation    7% of Compensation    8% of
Compensation B    3% of Compensation    3.5% of Compensation    4% of
Compensation    4.5% of Compensation

Compensation shall only include amounts earned or attributable to periods during
which the Participant was employed by an Employer Company that participates in
UPS Retirement Contribution Restoration Credits.

Employer Company Group A: The following Employer Companies are considered part
of Employer Company Group A for purposes of determining the UPS Retirement
Contribution Restoration Credits noted above:

 

Employer BT Realty Holdings II, Inc. United Parcel Service Co. United Parcel
Service of America, Inc. United Parcel Service, Inc. (Ohio)

 

19



--------------------------------------------------------------------------------

UPS Capital Business Credit (Formerly First International Bank) UPS Capital
Corporation, Inc. UPS Capital Insurance Agency, Inc. (Formerly Glenlake
Insurance Agency, Inc.) UPS General Services Co. UPS Global Innovations, Inc UPS
Ground Freight UPS International General Services Co. UPS Latin America, Inc.
UPS Market Drivers UPS Procurement Services Corporation UPS Worldwide
Forwarding, Inc.

Employer Company Group B: The following Employer Companies are considered part
of Employer Company Group B for purposes of determining the UPS Retirement
Contribution Restoration Credits noted above:

 

Employer ConnectShip, Inc. iParcel LLC iShip, Inc. Parcel Pro, Inc. (CA, FL, NY)
The UPS Stores, Inc. UPS Cartage Services, Inc UPS Customhouse Brokerage, Inc.
UPS Expedited Mail Services, Inc UPS Mail Innovations, Inc. (Formerly UPS
Messaging, Inc.) UPS Supply Chain Solutions General Services, Inc UPS Supply
Chain Solutions, Inc. (Includes Diversified Trimodal, Inc. d/b/a/ Martrac, UPS
Supply Chain Management Nevada, Inc., UPS Supply Chain Management Tristate,
Inc., UPS Logistics Group Americas, Inc. which were all merged through a series
of mergers 12/31/02) UPS Telecommunications, Inc. (UPS Teleservices) UPS Trade
Management Services Worldwide Dedicated Services, Inc.

UPS Retirement Contribution Restoration Credits on and after January 1, 2023

For Plan Years beginning on or after January 1, 2023, the amount of the UPS
Retirement Contribution Restoration Credit shall be as specified below:

 

20



--------------------------------------------------------------------------------

0-4

Years of UPS

Retirement

Contribution

Restoration Credit

Service

  

5-9

Years of UPS

Retirement

Contribution

Restoration Credit

Service

  

10-14

Years of UPS

Retirement

Contribution

Restoration Credit

Service

  

15 +

Years of UPS

Retirement

Contribution

Restoration Credit

Service

5% of Compensation    6% of Compensation    7% of Compensation    8% of
Compensation

Compensation shall only include amounts earned or attributable to periods during
which the Participant was employed by an Employer Company that participates in
UPS Retirement Contribution Restoration Credits.

For Plan Years beginning on and after January 1, 2023, all Employer Companies
shall participate in the UPS Retirement Contribution Restoration Credits, with
the exception of the following:

 

  •   Coyote Logistics, LLC

 

  •   Marken Ltd.

Additionally, any employees described in Section 4.2(c)(iii) of the Qualified
Plan (i.e. Overnite’s or UPS Freight’s Special Services Division or OMC
Logistics) shall not be eligible for UPS Retirement Contribution Restoration
Credits.

 

21



--------------------------------------------------------------------------------

APPENDIX 3.3 UPS Transition Contribution Restoration Credits

Effective as of January 1, 2023

All Employer Companies participate in the UPS Transition Contribution
Restoration Credits, with the exception of the following:

 

  •   Coyote Logistics, LLC

 

  •   Marken Ltd.

Additionally, any employees described in Section 4.2(c)(iii) of the Qualified
Plan (i.e. Overnite’s or UPS Freight’s Special Services Division or OMC
Logistics) shall not be eligible for UPS Transition Contribution Restoration
Credits.

Compensation shall only include amounts earned or attributable to periods during
which the Participant was employed by an Employer Company that participates in
UPS Transition Contribution Restoration Credits.

 

22